DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed on 27 July 2022 [hereinafter Response], where:
Claims 1, 11, 12, and 21 are amended.
Claims 9 and 20 are previously cancelled.
Claims 1-8, 10-19, and 21 are pending.
Claims 1-8, 10-19, and 21 are rejected.
Examiner notes that a certified copy of the foreign application has been filed in the instant application on 09 January 2017 as required by 37 CFR 1.55. 
Claim Rejections - 35 U.S.C. § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
4.	The rejections to claims 11 and 21 are WITHDRAWN in view of the amendments to those claims, respectively.
5.	Claim Claims 1-8, 10-19, and 21 rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 recite differing instances of “situation conditions” that renders the claim indefinite. Claim 1, line 3, recites “generating a plurality of situation conditions from the user data,” and claim 1, line 31, recites “wherein the situation conditions comprises a particular situation condition.” But then, claim 1, lines 38-39, recites “a proportion of the situation condition(s) other than the particular situation condition to the population,” in which the “[plurality of] situation condition(s)” are now capable of being in the singular or the plural sense. Accordingly, it is unclear whether the term is intended to introduce a different quantity of “situation conditions,” or are intended to draw antecedence from the initial introduction of the term “a plurality of situation conditions” in line 3. 
Claim 11 recites, inter alia, a “computer system performs the data analysis method according to claim 1, and accordingly, is rejected for the same reasons of claim 1.
For the purposes of examination, the term “situation condition(s)” is construed as drawing antecedence from the element “a plurality of situation conditions” of line 3.
Claims 2-8 and 10 depend directly or indirectly from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim1.
Claim 12 recites differing instances of “situation conditions” that renders the claim indefinite. Claim 12, lines 4-5, recites “generating a plurality of situation conditions from the user data,” and claim 12, line 35, recites “wherein the situation conditions comprises a particular situation condition.” But then, claim 12, lines 41-42, recites “a proportion of the situation condition(s) other than the particular situation condition to the population,” in which the “[plurality of] situation condition(s)” are now capable of being in either the singular sense (contrary to “a plurality of situation conditions) as well as the plural sense. Accordingly, it is unclear whether the term is intended to introduce a different quantity of “situation conditions,” or are intended to draw antecedence from the initial introduction of the term “a plurality of situation conditions” in lines 4-5. 
For the purposes of examination, the term “situation condition(s)” is construed as drawing antecedence from the element “a plurality of situation conditions” of lines 4-5.
Claims 13-19 and 21 depend directly or indirectly from claim 12, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 21.
6.	Claims 1-8, 10-19, and 21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 36-39, Claim 11, line 2 (Examiner refers to claim 1, lines 36-39), and claim 12, lines 35-42, each recite “the particular evaluating parameter . . . is obtained according to [(a)] a recommendation success rate by adapting the information association algorithm under the particular situation condition, [(b)] a recommendation failure ratio by adapting the information association algorithm under the particular situation condition, [(c)] a proportion of the particular situation condition to population, and [(d)] a proportion of the situation condition(s) other than the particular situation condition to the population.” 
Each of the claims are indefinite because it is unclear of how to obtain the “particular evaluating parameter” through these four claim elements of [(a)] a recommendation success rate . . . , [(b)] a recommendation failure ratio, [(c)] a proportion of the particular situation condition to population, and [(d)] a proportion of the situation condition(s) other than the particular situation condition to the population.”
Applicant’s Specification recites “performance parameters I1 and I2 could be defined as:

    PNG
    media_image1.png
    193
    453
    media_image1.png
    Greyscale

[where:]
“’A’ indicates the recommendation success rate . . . ; ‘B’ indicates the recommendation failure ratio . . . ; ‘C’ indicates the proportion of this situation condition to population . . . ; and ‘D’ indicates the proportion of the situation conditions other than this situation condition to the population . . . .” (Specification ¶¶ 0037-0040). 
Though the Specification recites formulas relating to a performance parameter I1 and performance parameter I2 that can support “a particular evaluating parameter,” and the variable definitions thereto, the claims are indefinite because they do not recite such features to achieve “a particular evaluating parameter” with the elements recited. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 2-8 and 10 depend directly or indirectly from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim1.
Claims 13-19 and 21 depend directly or indirectly from claim 12, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 21.
For the purposes of examination, the claims will be considered in context of the formulas of paragraphs 0038 and 0039 of the Specification.
Claim Rejections - 35 U.S.C. § 101
7.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1-8, 10-19, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a data analysis method, which is a process and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitations of “generating a plurality of situation conditions from the user data . . . ,” “calculating a distribution ratio of each of the situation conditions to obtain a first data by an analysis module . . . ,” “calculating a success ratio of information association of an information association algorithm under each of the situation conditions . . . ,” “obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data,” “obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions,” “. . . modifying the weights of combining the information association algorithm and the at least one other information association algorithm, or . . . changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions . . .,” . . . possible data factors in previous level are automatically combined by the DNN training to generate more complex situation conditions,” “wherein the situation conditions comprises a particular situation condition, the at least one evaluating parameter comprising a particular evaluating parameter, the particular evaluating parameter . . . is obtained according to a recommendation success rate by adapting the information association algorithm under the particular situation condition, a recommendation failure ratio by adapting the information association algorithm under the particular situation condition, a proportion of the particular situation condition to population, and a proportion of the situation condition(s) other than the particular situation condition to the population.” These limitations recite a mathematical concept because the limitations are mathematical relationships, mathematical formulas or equations, and mathematical calculations, and are thus one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Also, the term “obtained” is construed as synonymous to “calculating” because in context, it appears that the elements being “obtained” are due to a calculation and not simply data retrieval. The claim also recites the limitations of “collecting a user data . . . ,” and “selecting at least one target situation condition . . . according to the at least one evaluating parameter.” These limitations recite a mental process, which includes for example, observations, evaluations, judgments, and opinions. Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a processor having the ability of data processing, and/or (ii) a circuit having the ability of data processing. These are generic computer components, in which applying the abstract idea on generic computer components (i.e. the processor and/or the circuit) do not represent integrating an abstract idea into a practical application. MPEP § 2106.04(d). Other additional items merely recite more details or specifics of the abstract idea (for example, “generating a suggestion information . . . according to the at least one evaluating parameter and the at least one other evaluating parameter,” “wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions,” “. . . to improve overall information association performance.”). Therefore, claim 1 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally executing the abstract idea on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, reciting further details or specifics to the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, claim 1 is subject-matter ineligible. 
Claim 11 recites a non-transitory computer readable medium, which is an article of manufacture and thus one of the four statutory categories of patentable subject matter. However, claim 11 further recites, by incorporation of claim 1, the limitations of “generating a plurality of situation conditions from the user data . . . ,” “calculating a distribution ratio of each of the situation conditions to obtain a first data by an analysis module . . . ,” “calculating a success ratio of information association of an information association algorithm under each of the situation conditions . . . ,” “obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data,” “obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions,” “. . . modifying the weights of combining the information association algorithm and the at least one other information association algorithm, or . . . changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions . . .,” . . . possible data factors in previous level are automatically combined by the DNN training to generate more complex situation conditions,” “wherein the situation conditions comprises a particular situation condition, the at least one evaluating parameter comprising a particular evaluating parameter, the particular evaluating parameter . . . is obtained according to a recommendation success rate by adapting the information association algorithm under the particular situation condition, a recommendation failure ratio by adapting the information association algorithm under the particular situation condition, a proportion of the particular situation condition to population, and a proportion of the situation condition(s) other than the particular situation condition to the population.” These limitations recite a mathematical concept because the limitations are mathematical relationships, mathematical formulas or equations, and mathematical calculations, and are thus one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Also, the term “obtained” is construed as synonymous to “calculating” because in context, it appears that the elements being “obtained” are due to a calculation and not simply data retrieval. The claim also recites the limitations of “collecting a user data . . . ,” and “selecting at least one target situation condition . . . according to the at least one evaluating parameter.” These limitations recite a mental process, which includes for example, observations, evaluations, judgments, and opinions. Thus, claim 11 recites an abstract idea.
The abstract idea of claim 11 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a non-transitory computer readable medium, (ii) a computer performs the data analysis method according to claim 1 . . .” (iii) a processor having the ability of data processing, and/or (iv) a circuit having the ability of data processing. These are generic computer components, in which applying the abstract idea on generic computer components (i.e., the computer readable medium, a computer, the processor and/or the circuit) do not represent integrating an abstract idea into a practical application. MPEP § 2106.04(d). Other additional items merely recite more details or specifics of the abstract idea (for example, “generating a suggestion information . . . according to the at least one evaluating parameter and the at least one other evaluating parameter,” “wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions,” “. . . to improve overall information association performance.”). Therefore, claim 11 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally executing the abstract idea on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, reciting further details or specifics to the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, clai11 is subject-matter ineligible.
Claim 12 recites data analysis system, which is an article of manufacture and thus one of the four statutory categories of patentable subject matter. However, claim 12 further recites the limitations of “generating a plurality of situation conditions from the user data . . . ,” “calculating a distribution ratio of each of the situation conditions to obtain a first data by an analysis module . . . ,” “calculating a success ratio of information association of an information association algorithm under each of the situation conditions . . . ,” “obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data,” “obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions,” “. . . modifying the weights of combining the information association algorithm and the at least one other information association algorithm, or . . . changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions . . .,” . . . possible data factors in previous level are automatically combined by the DNN training to generate more complex situation conditions,” “wherein the situation conditions comprises a particular situation condition, the at least one evaluating parameter comprising a particular evaluating parameter, the particular evaluating parameter . . . is obtained according to a recommendation success rate by adapting the information association algorithm under the particular situation condition, a recommendation failure ratio by adapting the information association algorithm under the particular situation condition, a proportion of the particular situation condition to population, and a proportion of the situation condition(s) other than the particular situation condition to the population.” These limitations recite a mathematical concept because the limitations are mathematical relationships, mathematical formulas or equations, and mathematical calculations, and are thus one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Also, the term “obtained” is construed as synonymous to “calculating” because in context, it appears that the elements being “obtained” are due to a calculation and not simply data retrieval. The claim also recites the limitations of “collecting a user data . . . ,” and “selecting at least one target situation condition . . . according to the at least one evaluating parameter.” These limitations recite a mental process, which includes for example, observations, evaluations, judgments, and opinions. Thus, claim 12 recites an abstract idea.
The abstract idea of claim 12 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are the data collecting module, the situation condition generating module, the analysis module, the evaluating module, and the suggestion information generating module, (ii) where each is implemented by the processor or by a circuit having the ability of data processing. These are generic computer components, in which applying the abstract idea on generic computer components (i.e., the processor and/or the circuit) do not represent integrating an abstract idea into a practical application. MPEP § 2106.04(d). Other additional items merely recite more details or specifics of the abstract idea (for example, “generating a suggestion information . . . according to the at least one evaluating parameter and the at least one other evaluating parameter,” “wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions,” “. . . to improve overall information association performance.”). Therefore, claim 12 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally executing the abstract idea on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, reciting further details or specifics to the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, claim12 is subject-matter ineligible.
Claims 2, 4, 5, and 10 depend from claim 1. Claims 13, 15, 16 and 21 depend from claim 12. These claims recite additional limitations that are directed to a mathematical concept. (Claims 2 and 13: obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm; claims 4 and 15: obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm . . . ; claims 5 and 16: obtaining the at least one evaluating parameter by calculating a cross entropy . . . ; claims 10 and 21: generating an alarm information when a degree of deviation in respect of time . . . conforms to an alarm condition). Claim 21 recites the further limitation of an (a) alarm module (b) [that] is implemented by the processor or by the circuit. These are generic computer components, in which applying the abstract idea on generic computer components (i.e., the processor and/or the circuit) do not represent integrating an abstract idea into a practical application. MPEP § 2106.04(d). None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 2, 4, 10, 13, 15, and 21 are each patent ineligible.
Claims 3, 7, and 8 depend from claim 1. Claims 14, 18, and 19 depend from claim 12. The claim merely recites more details or specifics of the abstract idea by of data analysis of collected data for data factors of claims 1 and 12, respectively, and accordingly, is merely more specific to the abstract idea thereto. None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 3, 7, 8, 14, 18, and 19 are each patent ineligible.
Claim 6 depends from claim 1. Claim 17 depends from claim 12. Each claim recites additional limitations directed to a mathematical concept (claims 6 and 12: “generating the suggestion information when the at least one target situation condition satisfies the output requirement; updating the situation conditions . . . and generating the suggestion information”). Each claim also recites additional limitations directed to a mental process (claims 6 and 12: determining whether the at least one target situation condition satisfies a output requirement; . . .”), which includes for example, observations, evaluations, judgments, and opinions (MPEP § 2106.04(a)(2) subsection III.A). Thus, each of these claims recite an abstract idea. None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 6 and 17 are each patent ineligible.
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
12.	Claims 1-3, 6-8, 10-14, 17-19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20120078825 to Kulkarni et al. [hereinafter Kulkarni] in view of US Published Application 20180121533 to Magnani et al. [hereinafter Magnani].
Kulkarni teaches the features of a goal model can be created using machine learning. Responsive to a search query, a plurality of data factors can be inputted into the goal model to create a model output. Search results can be presented to a user based on the model output.
Regarding claim 1, Kulkarni teaches [a] data analysis method, performed by a processor (Kulkarni ¶ 0067 teaches a processor), comprising:
collecting a user data, the user data comprising a plurality of data factors (Kulkarni ¶ 0017 teaches the input dataset can comprise one or more data factors 125 (that is, collecting a user data, the user data comprising a plurality of data factors));
generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors (Kulkarni ¶ 0027 teaches input dataset is one or more data factors 125 associated with the goal 130 (that is, the goal 130 is a situation condition); Kulkarni ¶ 0014 teaches that [p]rovider goals can be identified . . . [G]oals can be defined as input labels into a machine learning system and correlated with factored information (that is, generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors); also, Kulkarni ¶ 0016 teaches that the goal 130 can be embodied as an input label (see, e.g., the Specification, which provides examples of situation conditions being “3C Product,” “Cosmetic Product,” “Food Product” (Specification, Table 1));
calculating a distribution ratio of each of the situation conditions to obtain a first data (Kulkarni ¶ 0024 teaches that [g]oals 130 can be reduced to input labels and fed into the machine learning system; input labels can also correspond to observations for the goal 130; moreover, Kulkarni ¶ 0025 teaches that input observations (e.g., observations that are part of the input dataset) can be assigned a plurality of weights between input observations. For example, a first observation can be assigned a first weight and a second observation can be assigned a second weight. The differing weights can correspond to the effect the observation has on the machine learning system; that is, the application of the weights of Kulkarni to observations / labels (that is, a plurality of situation conditions is calculating a distribution ratio of each of the situation conditions to obtain a first data) by an analysis module, wherein the analysis module is implemented by a processor or by a circuit having the ability of data processing (Kulkarni ¶ 0015 generally teaches modules, which are an analysis module; Kulkarni ¶ 0068 teaches instructions (that is, software 624) that may also reside . . . within the main memory 604 and/or within the processor 602 during execution thereof (that is, the analysis module is implemented by a processor or by a circuit having the ability of data processing));
calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data by the analysis module (Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output (that is, “changes” pertain to that between a first data and a second data). In an example, the factorization module 120 can be configured to assign an impact score to the data factors 125; Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained);
obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data (Kulkarni ¶ 0022 teaches, the data factors 125 can be ordered by their assigned impact scores (that is, “impact scores” is obtaining at least one evaluating parameter of the information association algorithm under the situation conditions); as noted above, Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output (that is, “changes” pertain to that according to a first data and a second data). In an example, the factorization module 120 can be configured to assign an impact score (that is, at least one evaluating parameter) to the data factors 125);
selecting at least one target situation condition for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter (Kulkarni ¶ 0018 teaches the standard format can vary depending upon the ultimate goal 130 (that is, selecting at least one target situation condition for performing information association by the information association algorithm). For example, data to be input into a revenue model can be factored into a first format, while data to be input into a sales model can be factored into a second format; Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to assign an impact score to the data factors 125. . . . In an example, the data factors 125 can be ordered by their assigned impact scores (that is, from the situation conditions according to the at least one evaluating parameter));
obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions (Kulkarni ¶ 0030 teaches [g]oal models 140 can be created for different problems, or to address different goals, of the provider. For example, a relevance goal model can be created to ascertain the relevance between a search query and the item listings returned in search results. A revenue goal model (that is, at least one other information association algorithm under the situation conditions) can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue (that is, obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions)); 
generating a suggestion information relating to the information association algorithm and/or the at least one other information association algorithm according to the at least one evaluating parameter and the at least one other evaluating parameter (Kulkarni ¶¶ 0013-14 teaches [t]raditionally, a provider may spend a great deal of time attempting to determine which pieces of information (that is, generating a suggestion information relating to the information association algorithm) in its possession are relevant to find and present user search results in a way to meet its goals. . . . A provider can ease the burden on its human resources by implementing (e.g., creating, updating, or hosting) and using models from the information using machine learning. . . . Provider goals can be identified and used to implement machine learning models. . . . By utilizing the power of machine learning, large amounts of information can be used to rank search results to meet provider goals without expending vast human resource capital; Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering. For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125) (that is, according to the at least one evaluating parameter and the at least one other evaluating parameter)
[Examiner notes that the Specification recites “This suggestion information SI could be provided for the analyst to improve information association logic of this information association algorithm based on this situation condition.” (Specification ¶ 0063). The information of Kulkarni set out above is not inconsistent with that of the Specification. Accordingly, the BRI of the Applicant’s “suggestion information” reads on the information of Kulkarni (see MPEP § 2173.01)]); and
adding more data factors to each of the plurality of situation conditions by a . . . neuron network (DNN) training to update each of the plurality of situation conditions (Kulkarni ¶ 0021 teaches that example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors 125 (that is, adding more data factors to each of the plurality of situation conditions . . . to update each of the plurality of situation conditions); Kulkarni ¶ 0022 and Fig. 1 teaches that factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output); Kulkarni Fig. 1 (Examiner annotations in text blocks) teaches:

    PNG
    media_image2.png
    894
    639
    media_image2.png
    Greyscale

Kulkarni ¶ 0005 teaches that the block diagram of Fig. 1 is an example system for search result ranking using machine learning. The machine learning of Kulkarni ¶ 0027 teaches the internal model 135 can be the machine learning system being trained by the training module 115. The internal model 135 can be any one of a variety of machine learning systems, including a neural network (that is, a neuron network)) and performing the above steps again (Kulkarni ¶ 0029 teaches [t]he training module 115 can be configured to iteratively refine the internal model’s 135 output unit a predominated condition is met when the training module 115 receives errors in the output (that is, performing the above steps again)),
wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions (Kulkarni ¶ 0026 teaches [i]n an example training is carried out automatically. For example, if a desired output is known for a set of inputs, a training program can feed the inputs into the model, observe the outputs, and automatically indicate the incorrect results (that is, indicates that further amendment is needed) and adjust the model accordingly (that is, the suggestion information indicates that further amendment is needed under at least one of the situation conditions)),
wherein the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm or the amendment comprises changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions to improve overall information association performance (Kulkarni ¶ 0029 teaches if an error rate of 0.5% is desired (e.g., between the observed output and the goal 130) iterative training of the internal model 135 can end after the error rate is achieved. . . . The training module 115 can be configured to perform the iterative process by adjusting the internal model 135, directly (e.g., setting neuron connection weights in a neural network based system) or indirectly (e.g., using a facility of the internal model 135) (that is, re-inputting the input dataset (e.g., data factors 125), observing the refined output of the internal model 135 to identify further errors in the refined output, and continuing until the predetermined condition is met (that is, to improve overall information association performance); Kulkarni ¶ 0030 teaches [i]n an example, several goal models 140 can be combined together (that is, combining the information association algorithm and the at least one other information association algorithm). In an example, the combination of goal models 140 can be weighted. Such that adjusting relevance vis a vis revenue is as simple as adjusting the weights (that is, modifying the weights) between the two goal models 140. In an example, a goal model 140 can be created to accept output from other goal models 140 (e.g., relevance and revenue goal models 140) and produce outputs that integrate the outputs of the other goal models 140 (that is, the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm . . . under some of the situation conditions to improve overall information association performance)), and
wherein possible data factors in previous level are automatically combined by the DNN training to generate more complex situation conditions (Kulkarni ¶ 0030 teaches [m]any different goal models 140 can be created to address the different goals of a provider. In an example, several goal models 140 can be combined together. In an example, the combination of goal models 140 can be weighted, such that adjusting relevance vis a vis revenue is as simple as adjusting the weights between the two goal models 140. In an example, a goal model 140 can be created to accept output from other goal models 140 (e.g., relevance and revenue goal models 140) and produce outputs that integrate the outputs of the other goal models 140);
wherein the situation conditions comprises a particular situation condition (Kulkarni ¶ 0016 teaches that the goal 130 can be embodied as an input label (see, also, e.g., the Application recites examples of situation conditions being “3C Product,” “Cosmetic Product,” “Food Product” (Specification, Table 1)); Kulkarni ¶ 0024 teaches [g]oals 130 can be reduced to input labels and fed into the machine learning system; input labels can also correspond to observations for the goal 130 (that is, the “input labels” are situation conditions such that the situation conditions comprises a particular situation condition), the at least one evaluating parameter comprising a particular evaluating parameter (Kulkarni ¶ 0022 teaches, the data factors 125 can be ordered by their assigned impact scores (that is, “impact scores” are at least one evaluating parameter comprising a particular evaluating parameter)), 
the particular evaluating parameter corresponding to the particular situation condition is obtained (Kulkarni ¶ 0022 teaches, the data factors 125 can be ordered by their assigned impact scores (that is, “impact scores” is the particular evaluating parameter corresponding to the particular situation condition is obtained)) according to a recommendation success rate by adapting the information association algorithm under the particular situation condition (Kulkarni ¶ 0017 teaches that if revenue maximization is the goal (that is, the particular situation condition), the input dataset (that is, from above relating to the first limitation, the “input dataset” is generating a plurality of situation conditions from the user data) can include information on the ratio of user impressions to purchases for electronic representations for items being sold in an online marketplace. Generally, the lower the ratio, the more likely the item will be sold if presented to a user (that is, “the lower the ratio” is according to a recommendation success rate by adapting the information association algorithm)), 
a recommendation failure ratio by adapting the information association algorithm under the particular situation condition, a proportion of the particular situation condition to population (Kulkarni ¶ 0017 teaches if revenue maximization is the goal (that is, the particular situation condition), the input dataset can include information on the ratio of user impressions to purchases for electronic representations for items being sold in an online marketplace. . . . [T]he lower the ratio, the more likely the item will be sold if presented to a user (that is, conversely, that “the [higher] the ratio, the [less] likely the item [will not] be sold” is according to a recommendation failure ratio by adapting the information association algorithm)), and a proportion of the situation condition(s) other than the particular situation condition to the population (Kulkarni ¶ 0017 teaches [o]ther example data for the input dataset can include provider profit per item sold (e.g., high margin items), or business partner programs that result in increased provider profits (e.g., business partner payments for selling items) (that is, these “other example data” are a portion of the situation condition(s) other than the particular situation condition to the population)
[Examiner construes the BRI of the elements of “a proportion,” respectively, “rate,” and “ratio” pertain to proportional relations, and accordingly, cover the features of the input dataset of Kulkarni relating to “ratio of user impressions” as such terms pertain to proportional relations; moreover, the Examiner construes this “wherein the situation conditions” limitations generally sets out a collection of variables, and accordingly, provide a generous BRI covering the teachings of Kulkarni as set out hereinabove; Examiner notes the Specification further clarifies the interrelation of these claim elements (see Specification ¶¶ 0037-38); however, though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)]).
Though Kulkarni teaches a neural network embodiment of a machine learning system, Kulkarni, however, does not explicitly teach that the neural network is a “deep neuron network.”
But Magnani teaches a recommender system in which the system trains input specific state of the art “deep” neural networks (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Kulkarni and Magnani are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni pertaining to classifier selection processes with the deep neural networks of Magnani.
The motivation for doing so is because machine learning solutions for product classification are very appealing as a mean to reduce time and economic costs of using human editors to assign product categories. (Magnani ¶ 0004).
Regarding claim 2, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
Kulkarni teaches further comprising:
obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm (Kulkarni ¶ 0022 teaches a data factor 125 can be assigned a plurality of impact scores. In an example, each of the plurality of impact scores can be associated with a goal 130. For example, a data factor 125 can have a first impact score associated with revenue generation and a second impact score associated with cross product marketing. In an example, the ordering of data factors can be based on the impact score associated with the currently relevant (e.g., modeled) goal (that is, obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm)).
Regarding claim 3, the combination of Kulkarni and Magnani teaches all of the limitations of claim 2, as described above. 
Magnani teaches wherein the machine learning algorithm is a deep neuron network (DNN) algorithm (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Regarding claim 6, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above. 
Kulkarni teaches - 
determining whether the at least one target situation condition satisfies a output requirement; generating the suggestion information when the at least one target situation condition satisfies the output requirement (Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering (that is, determining whether the at least one target situation condition satisfies a output requirement). For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, generating the suggestion information when the at least one target situation condition satisfies the output requirement)); and
updating the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information (Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved(that is, updating the situation conditions till the at least one correspondingly selected target situation satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information)).
Regarding claim 7, the combination of Kulkarni and Magnani teaches all of the limitations of claim 6, as described above. 
Kulkarni teaches -
wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value (Kulkarni ¶ 0030 teaches a revenue goal model can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue. (that is, a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value)).
Regarding claim 8, the combination of Kulkarni and Magnani teaches all of the limitations of claim 6, as described above. 
Kulkarni teaches -
wherein the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value (Kulkarni ¶ 0022 teaches he data factors 125 can be ordered by their assigned impact scores. In an example, the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering. For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value)).
Regarding claim 10, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above. 
Kulkarni teaches -
generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition (Kulkarni ¶ 0028 teaches a user interface can be presented to an administrator in order to identify errors in the output of the internal model 135 (that is, generating an alarm information when a degree of deviation in respect of time of at least one of the least evaluating and the user data conforms to an alarm condition)).
Regarding claim 11, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
Kulkarni teaches [a] non-transitory computer readable medium having an instruction sequence, a computer system performs the data analysis method according to claim 1 (see rejection above with respect to claim 1) when the instruction sequence is performed by the processor (Kulkarni ¶¶ 0067-70 teaches a computer system includes a processor and memory, as well as a machine-readable medium for storing instructions for execution by a processor).
Regarding claim 12, Kulkarni teaches [a] data analysis system, implemented by a processor (Kulkarni ¶ 0067 teaches a processor),, comprising:
 for collecting a user data, the user data comprising a plurality of data factors (Kulkarni ¶ 0017 teaches the input dataset can comprise one or more data factors 125 (that is, collecting a user data, the user data comprising a plurality of data factors));
a situation condition generating module, for generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors (Kulkarni ¶ 0027 teaches input dataset is one or more data factors 125 associated with the goal 130 (that is, the goal 130 is a situation condition); Kulkarni ¶ 0014 teaches that [p]rovider goals can be identified . . . [G]oals can be defined as input labels into a machine learning system and correlated with factored information (that is, generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors));
an analysis module, for calculating a distribution ratio of each of the situation conditions to obtain a first data (Kulkarni ¶ 0024 teaches that [g]oals 130 can be reduced to input labels and fed into the machine learning system; input labels can also correspond to observations for the goal 130; moreover, Kulkarni ¶ 0025 teaches that input observations (e.g., observations that are part of the input dataset) can be assigned a plurality of weights between input observations. For example, a first observation can be assigned a first weight and a second observation can be assigned a second weight. The differing weights can correspond to the effect the observation has on the machine learning system; that is, the application of the weights of Kulkarni to observations / labels (that is, a plurality of situation conditions is calculating a distribution ratio of each of the situation conditions to obtain a first data), and calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data (Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to measure the impact a data factor 125 has on the model ( e.g., the degree to which changes in the particular data factor 125 influence the model's output). In an example, the factorization module 120 can be configured to assign an impact score to the data factors 125; Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained) (that is, calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data));
an evaluating module, for obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data (Kulkarni ¶ 0022 teaches, the data factors 125 can be ordered by their assigned impact scores (that is, “impact scores” is obtaining at least one evaluating parameter of the information association algorithm under the situation conditions); as noted above, Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output (that is, “changes” pertain to that according to a first data and a second data). In an example, the factorization module 120 can be configured to assign an impact score (that is, at least one evaluating parameter) to the data factors 125), selecting at least one target situation condition for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter (Kulkarni ¶ 0018 teaches the standard format can vary depending upon the ultimate goal 130 (that is, selecting at least one target situation condition for performing information association by the information association algorithm). For example, data to be input into a revenue model can be factored into a first format, while data to be input into a sales model can be factored into a second format; Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to assign an impact score to the data factors 125. . . . In an example, the data factors 125 can be ordered by their assigned impact scores (that is, from the situation conditions according to the at least one evaluating parameter)), and obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions (Kulkarni ¶ 0030 teaches [g]oal models 140 can be created for different problems, or to address different goals, of the provider. For example, a relevance goal model can be created to ascertain the relevance between a search query and the item listings returned in search results. A revenue goal model (that is, at least one other information association algorithm under the situation conditions) can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue (that is, obtaining at least one other evaluating parameter of at least one other information association algorithm under the situation conditions)); 
a suggestion information generating module, for generating a suggestion information relating to the information association algorithm and/or the at least one other information association algorithm according to the at least one evaluating parameter and the at least one other evaluating parameter (Kulkarni ¶¶ 0013-14 teaches [t]raditionally, a provider may spend a great deal of time attempting to determine which pieces of information (that is, generating a suggestion information relating to the information association algorithm) in its possession are relevant to find and present user search results in a way to meet its goals. . . . A provider can ease the burden on its human resources by implementing (e.g., creating, updating, or hosting) and using models from the information using machine learning. . . . Provider goals can be identified and used to implement machine learning models. . . . By utilizing the power of machine learning, large amounts of information can be used to rank search results to meet provider goals without expending vast human resource capital; Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering. For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125) (that is, according to the at least one evaluating parameter and the at least one other evaluating parameter)
[Examiner notes that the Specification recites “This suggestion information SI could be provided for the analyst to improve information association logic of this information association algorithm based on this situation condition.” (Specification ¶ 0063). The information of Kulkarni set out above is not inconsistent with that of the Specification. Accordingly, the BRI of the Applicant’s “suggestion information” reads on the information of Kulkarni (see MPEP § 2173.01)]);
wherein each of the data collecting module, the situation condition generating module, the analysis module, the evaluating module, and the suggestion information generating module is implemented by a processor or by a processor a by a circuit having the ability of data processing (Kulkarni ¶¶ 0067-70 teaches a computer system includes a processor and memory, as well as a machine-readable medium for storing instructions for execution by a processor; generally, Kulkarni teaches the use of modules within a system (see, e.g., Kulkarni, Fig. 1, and accompanying text)), 
wherein the situation condition generating module is further configured to add more data factors to each of the plurality of situation conditions by . . . neuron network (DNN) training to update each of the plurality of situation conditions (Kulkarni ¶ 0021 teaches that example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors 125 (that is, adding more data factors to each of the plurality of situation conditions . . . to update each of the plurality of situation conditions); Kulkarni ¶ 0022 and Fig. 1 teaches that factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output); Kulkarni Fig. 1 teaches:

    PNG
    media_image2.png
    894
    639
    media_image2.png
    Greyscale

Kulkarni ¶ 0005 teaches that the block diagram of Fig. 1 is an example system for search result ranking using machine learning. The machine learning of Kulkarni ¶ 0027 teaches the internal model 135 can be the machine learning system being trained by the training module 115. The internal model 135 can be any one of a variety of machine learning systems, including a neural network (that is, a neuron network)),
wherein the suggestion information indicates that further amendment is needed under at least one of the situation conditions (Kulkarni ¶ 0026 teaches [i]n an example training is carried out automatically. For example, if a desired output is known for a set of inputs, a training program can feed the inputs into the model, observe the outputs, and automatically indicate the incorrect results (that is, indicates that further amendment is needed) and adjust the model accordingly (that is, the suggestion information indicates that further amendment is needed under at least one of the situation conditions)),
wherein the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm, or the amendment comprises changing to an appropriate information association algorithm among the information association algorithm and the at least one other information association algorithm under some of the situation conditions to improve overall information association performance (Kulkarni ¶ 0029 teaches if an error rate of 0.5% is desired (e.g., between the observed output and the goal 130) iterative training of the internal model 135 can end after the error rate is achieved. . . . The training module 115 can be configured to perform the iterative process by adjusting the internal model 135, directly (e.g., setting neuron connection weights in a neural network based system) or indirectly (e.g., using a facility of the internal model 135) (that is, , re-inputting the input dataset (e.g., data factors 125), observing the refined output of the internal model 135 to identify further errors in the refined output, and continuing until the predetermined condition is met (that is, to improve overall information association performance); Kulkarni ¶ 0030 teaches [i]n an example, several goal models 140 can be combined together (that is, combining the information association algorithm and the at least one other information association algorithm). In an example, the combination of goal models 140 can be weighted. Such that adjusting relevance vis a vis revenue is as simple as adjusting the weights (that is, modifying the weights) between the two goal models 140. In an example, a goal model 140 can be created to accept output from other goal models 140 (e.g., relevance and revenue goal models 140) and produce outputs that integrate the outputs of the other goal models 140 (that is, the amendment comprises modifying the weights of combining the information association algorithm and the at least one other information association algorithm . . . under some of the situation conditions to improve overall information association performance)), and
wherein possible data factors in previous level are automatically combined by the DNN training to generate more complex situation conditions (Kulkarni ¶ 0030 teaches [m]any different goal models 140 can be created to address the different goals of a provider. In an example, several goal models 140 can be combined together. In an example, the combination of goal models 140 can be weighted, such that adjusting relevance vis a vis revenue is as simple as adjusting the weights between the two goal models 140. In an example, a goal model 140 can be created to accept output from other goal models 140 (e.g., relevance and revenue goal models 140) and produce outputs that integrate the outputs of the other goal models 140);
wherein the situation conditions comprises a particular situation condition (Kulkarni ¶ 0016 teaches that the goal 130 can be embodied as an input label (see, also, e.g., the Application recites examples of situation conditions being “3C Product,” “Cosmetic Product,” “Food Product” (Specification, Table 1)); Kulkarni ¶ 0024 teaches [g]oals 130 can be reduced to input labels and fed into the machine learning system; input labels can also correspond to observations for the goal 130 (that is, the “input labels” are situation conditions such that the situation conditions comprises a particular situation condition), the at least one evaluating parameter comprising a particular evaluating parameter (Kulkarni ¶ 0022 teaches, the data factors 125 can be ordered by their assigned impact scores (that is, “impact scores” are at least one evaluating parameter comprising a particular evaluating parameter)), 
the particular evaluating parameter corresponding to the particular situation condition is obtained (Kulkarni ¶ 0022 teaches, the data factors 125 can be ordered by their assigned impact scores (that is, “impact scores” is the particular evaluating parameter corresponding to the particular situation condition is obtained)) according to a recommendation success rate by adapting the information association algorithm under the particular situation condition (Kulkarni ¶ 0017 teaches that if revenue maximization is the goal (that is, the particular situation condition), the input dataset (that is, from above relating to the first limitation, the “input dataset” is generating a plurality of situation conditions from the user data) can include information on the ratio of user impressions to purchases for electronic representations for items being sold in an online marketplace. Generally, the lower the ratio, the more likely the item will be sold if presented to a user (that is, “the lower the ratio” is according to a recommendation success rate by adapting the information association algorithm)), 
a recommendation failure ratio by adapting the information association algorithm under the particular situation condition, a proportion of the particular situation condition to population (Kulkarni ¶ 0017 teaches if revenue maximization is the goal (that is, the particular situation condition), the input dataset can include information on the ratio of user impressions to purchases for electronic representations for items being sold in an online marketplace. . . . [T]he lower the ratio, the more likely the item will be sold if presented to a user (that is, conversely, that “the [higher] the ratio, the [less] likely the item [will not] be sold” is according to a recommendation failure ratio by adapting the information association algorithm)), and a proportion of the situation condition(s) other than the particular situation condition to the population (Kulkarni ¶ 0017 teaches [o]ther example data for the input dataset can include provider profit per item sold (e.g., high margin items), or business partner programs that result in increased provider profits (e.g., business partner payments for selling items) (that is, these “other example data” are a portion of the situation condition(s) other than the particular situation condition to the population)
[Examiner construes the BRI of the elements of “a proportion,” respectively, “rate,” and “ratio” pertain to proportional relations, and accordingly, cover the features of the input dataset of Kulkarni relating to “ratio of user impressions” as such terms pertain to proportional relations; moreover, the Examiner construes this “wherein the situation conditions” limitations generally sets out a collection of variables, and accordingly, provide a generous BRI covering the teachings of Kulkarni as set out hereinabove; Examiner notes the Specification further clarifies the interrelation of these claim elements (see Specification ¶¶ 0037-38); however, though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)]).
Though Kulkarni teaches a neural network embodiment of a machine learning system, Kulkarni, however, does not explicitly teach that the neural network is a “deep neuron network.”
But Magnani teaches a recommender system in which the system trains input specific state of the art “deep” neural networks (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Kulkarni and Magnani are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni pertaining to classifier selection processes with the deep neural networks of Magnani.
The motivation for doing so is because machine learning solutions for product classification are very appealing as a mean to reduce time and economic costs of using human editors to assign product categories. (Magnani ¶ 0004).
Regarding claim 13, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above.
Kulkarni teaches -
wherein the situation condition generating module is further adapted to obtain each of the situation conditions by combining the data factors based on a machine learning algorithm (Kulkarni ¶ 0022 teaches a data factor 125 can be assigned a plurality of impact scores. In an example, each of the plurality of impact scores can be associated with a goal 130. For example, a data factor 125 can have a first impact score associated with revenue generation and a second impact score associated with cross product marketing. In an example, the ordering of data factors can be based on the impact score associated with the currently relevant (e.g., modeled) goal (that is, obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm)).
Regarding claim 14, the combination of Kulkarni and Magnani teaches all of the limitations of claim 13, as described above. 
Magnani teaches wherein the machine learning algorithm is a deep neuron network algorithm (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Regarding claim 17, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Kulkarni teaches -
wherein the evaluating module is further adapted to:
determine whether the at least one target situation condition satisfies a output requirement; make the suggestion information generating module generate the suggestion information when the at least one target situation condition satisfies the output requirement (Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering (that is, determining whether the at least one target situation condition satisfies a output requirement). For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, (generating the suggestion information when the at least one target situation condition satisfies the output requirement)); and
update the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and make the suggestion information generating module generate the suggestion information (Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved (that is, update the situation conditions until the at least one correspondingly selected target situation satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information)).
Regarding claim 18, the combination of Kulkarni and Magnani teaches all of the limitations of claim 17, as described above.
Kulkarni teaches -
wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value (Kulkarni ¶ 0030 teaches a revenue goal model can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue. (that is, a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value)).
Regarding claim 19, the combination of Kulkarni and Magnani teaches all of the limitations of claim 17, as described above.
Kulkarni teaches -
wherein the output requirement is that the number of the data factors that make up each of the situation conditions is less or equal to a limit value (Kulkarni ¶ 0022 teaches he data factors 125 can be ordered by their assigned impact scores. In an example, the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering. For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value)).
Regarding claim 21, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Kulkarni teaches -
further comprising:
an alarm module for generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition (Kulkarni ¶ 0028 teaches a user interface can be presented to an administrator in order to identify errors in the output of the internal model 135 (that is, generating an alarm information when a degree of deviation in respect of time of at least one of the least evaluating and the user data conforms to an alarm condition)), wherein the alarm module is implemented by the processor or by the circuit having the ability of data processing (Kulkarni ¶¶ 0067-70 teaches a computer system includes a processor and memory, as well as a machine-readable medium for storing instructions for execution by a processor; generally, Kulkarni teaches the use of modules within a system (see, e.g., Kulkarni, Fig. 1, and accompanying text); accordingly, Kulkarni teaches the alarm module is implemented by a processor or by a circuit having the ability of data processing)).
13.	Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20120078825 to Kulkarni et al. [hereinafter Kulkarni] in view of US Published Application 20180121533 to Magnani et al. [hereinafter Magnani] and Ahsan et al., “A Conceptual Model of Recommender System for Algorithm Selection,” AMCIS (2005) [hereinafter Ahsan].
Regarding claim 4, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
However, the combination of Kulkarni and Magnani does not explicitly teach -
obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.
But Ahsan teaches - 
obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data (Ahsan, Table 2, teaches Classifiers Accuracy (at least one evaluating parameter) between the datasets and each of the algorithms NN, Bagging, AdaBoost, Stacking, J38, IBk, NaiveBayes, and ZeroR generated by Cross Validation (obtaining at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the classifier selection process of Ahsan.
The motivation for doing so is reduce this effort by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets and then come up with the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Regarding claim 5, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
Though Kulkarni and Magnani teach the features of model creation and mode result ranking in a deep neural network environment, the combination of Kulkarni and Magnani, however, does not explicitly teach -
obtaining the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.
But Ahsan teaches -
obtaining the at least one evaluating parameter by calculating a cross entropy of the first data and the second data (Ahsan, fifth full paragraph of page 1457, teaches to use cross-validation (cross entropy) . . . . The data set is divided into several parts (the first data), with each part in turn used to test a model fitted to the remaining parts (the second data) (that is, calculating a cross entropy of the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the cross validation of Ahsan.
The motivation for doing so is to reduce the effort of mastering voluminous background information on a dataset by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets to arrive at the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Regarding claim 15, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Though Kulkarni and Magnani teach the features of model creation and mode result ranking in a deep neural network environment, the combination of Kulkarni and Magnani, however, does not explicitly teach -
obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.
But Ahsan teaches -
Ahsan teaches wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data ((Ahsan, Table 2, teaches Classifiers Accuracy (at least one evaluating parameter) between the datasets and each of the algorithms NN, Bagging, AdaBoost, Stacking, J38, IBk, NaiveBayes, and ZeroR generated by Cross Validation (to obtain at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the classifier selection process of Ahsan.
The motivation for doing so is reduce this effort by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets and then come up with the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Regarding claim 16, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Though Kulkarni and Magnani teach the features of model creation and mode result ranking in a deep neural network environment, the combination of Kulkarni and Magnani, however, does not explicitly teach -
wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.
But Ahsan teaches -
wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a cross entropy of the first data and the second data (Ahsan, fifth full paragraph of page 1457, teaches to use cross-validation (cross entropy) . . . . The data set is divided into several parts (the first data), with each part in turn used to test a model fitted to the remaining parts (the second data) (that is, calculating a cross entropy of the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the cross validation of Ahsan.
The motivation for doing so is to reduce the effort of mastering voluminous background information on a dataset by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets to arrive at the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Response to Arguments
14.	Examiner has fully considered Applicant’s arguments. Examiner responds below, accordingly.
15.	With regard to the Rejection under Section 101, Applicant submits that “[s]ince Applicants have amended [representative] claim 1 to recite ‘performed by a processor,’ the amended claim 1 is not an act of evaluating information that can practically be performed in the human mind, or by a human using a pen and paper.” (Response at p. 12). 
Examiner respectfully disagrees because the addition of a generic computer component, upon which the abstract idea is executed, does not integrate the abstract idea into a practical application, (MPEP § 2106.05(d)), as also set out in detail in the rejections hereinabove.
16.	Also with regard to the Rejection under Section 101, Applicant submits that the claims recite “amended claim 1 has an improvement in the functioning of a computer, or an improvement to other technology or technical field which is [to] ‘find out the situation condition which makes the indicator have outstanding performance for the information association algorithm.’” (Response at p. 12).
Examiner respectfully disagrees. 
Applicant recites the Guidance for Patent Subject Matter Eligibility in support of the argument that the instant claims overcome the rejection under Section 101. (see Response at pp. 9-11). 
a.	Applicant argues that the claimed “performed by a processor” overcomes the rejection under Section 101. (Response at p. 12).
Applicant submits that because claim 1 has been amended “to recite ‘performed by a processor,’ the amended claim 1 is not an act of evaluating information that can practically be performed in the human mind, or by a human using a pen and paper.” (Response at p. 12). 
Also, Applicant argues that “since the additional element ‘performed by a processor’ is a particular machine being integral to amended independent claim 1, and the amended claim 1 has an improvement in the functioning of a computer, or an improvement to other technology or technical field, the additional element integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two of eligibility analysis.” (Response at p. 12).
Examiner respectfully disagrees because the added “performed by a processor” element is for the abstract idea to be applied to a generic computer component.
Applicant amends the claim(s) to add a generic computer or generic computer components, and does allege that the claim is integrated into a practical application or recites significantly more because the generic computer . . . is a “particular machine” (as in Bilski). Under Bilski, the Court has noted that “the machine-or-transformation test is a ‘useful and important clue’ for determining patent eligibility, Bilski v. Kappos, 561 U.S. 593, 603 (2010), but that not all claims drafted as machine or system claims are patent-eligible.” Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. (MPEP § 2106.07(b)). 
Applicant’s claims are directed to “a data analysis method.” (claim 1, line 1; claim 11, line 2; claim 12, line 1 (“data analysis system”)). In this regard, the claim recites the intended result of “to improve overall information association performance.” (see claim 1, line 29). “Information association” pertains to “evaluate the performance of various information association algorithms (for example, recommendation algorithm) under each situation condition and provide suggestion information accordingly for analysts.” (Specification ¶ 0004). Also, the analysis relates to “the recommendation success rates for different information association algorithms under different situation conditions.” (Specification ¶ 0011 & Fig. 5). That is, “the amendment comprises modifying the weights” of the claim is to arrive at a “success ratio” with the intended result of indicating an “improve[ment of] overall information association performance.” (see claim 1, line 29). Modifying parameters to improve overall performances is a well-understood, routine, and conventional technique. (see Kulkarni ¶ 0030 “In an example, several goal models 140 can be combined together [(that is, combining the information association algorithm and the at least one other information association algorithm)]. In an example, the combination of goal models 140 can be weighted. Such that adjusting relevance vis a vis revenue is as simple as adjusting the weights [(that is, modifying the weights)] between the two goal models 140.”).
Accordingly, the added elements do not integrate the judicial exception into a practical application nor do they provide significantly more than the judicial exception. On this basis, claims 1-8, 10-19, and 21 are subject matter ineligible.
b.	Applicant argues the amended claim 1 recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. (Response at p. 12).
Examiner respectfully disagrees. As noted above, “the amendment comprises modifying the weights” of the claim is to arrive at a “success ratio” with the intended result of indicating an “improve[ment of] overall information association performance.” (see claim 1, line 29). Modifying parameters to improve overall performances is a well-understood, routine, and conventional technique. (see Kulkarni ¶ 0030 “In an example, several goal models 140 can be combined together [(that is, combining the information association algorithm and the at least one other information association algorithm)]. In an example, the combination of goal models 140 can be weighted. Such that adjusting relevance vis a vis revenue is as simple as adjusting the weights [(that is, modifying the weights)] between the two goal models 140.”).
Accordingly, the additional elements do not integrate the judicial exception into a practical application nor do they provide significantly more than the judicial exception. On this basis, claims 1-8, 10-19, and 21 are subject matter ineligible.
17.	Regarding the rejection under Section 103, Applicant argues, inter alia, that neither Kulkarni nor Magnani teach “‘obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data’ of claim 1.” (Response at pp. 14-15). Also, Applicant submits that Kulkarni “does not teach or suggest ‘wherein the situation conditions comprises a particular situation condition, the at least one evaluating parameter comprising a particular evaluating parameter . . .’ as recited in amended claim 1.” (Response at p.15).
Examiner respectfully disagrees. The BRI of the term “at least one evaluating parameter” covers the teachings of Kulkarni, in which the factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output) (see Kulkarni ¶ 0022), as set out in detail in the rejections hereinabove. Also, Examiner notes that “at least one evaluating parameter” is “a particular evaluating parameter” when there is simply “one evaluating parameter,” providing a difference without distinction.
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings. Further, Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
19.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Deshpande et al., “Item-Based Top-N Recommendation Algorithms,” NSF (2004)) teaches a class of model-based recommendation algorithms that first determines, or evaluates, the similarities between the various items and then uses them to identify the set of items to be recommended. The key steps in this class of algorithms are (i) the method used to compute the similarity between the items, and (ii) the method used to combine these similarities in order to compute the similarity between a basket of items and a candidate recommender item.
20.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122